     Case 2:20-cv-01728-KJD-EJY Document 14 Filed 12/02/20 Page 1 of 2



 1   Mary E. Bacon (NV Bar No. 12686)
     SPENCER FANE LLP
 2   300 South Fourth Street, Suite 950
     Las Vegas, Nevada 89101
 3   Telephone: 702-408-3400
     Facsimile: 702-408-3401
 4   Email: mbacon@spencerfane.com
     Attorneys for Defendant Medicredit, Inc.
 5

 6                                  UNITED STATES DISTRICT COURT

 7                                          DISTRICT OF NEVADA

 8    DEBORAH A. CARROLL, an individual;                     Case No.: 2:20-cv-01728-KJD-EJY
 9                                         Plaintiff,
                                                                    STIPULATION AND ORDER
10                                                             EXTENDING TIME FOR DEFENDANT
           v.                                                   TO FILE A REPLY IN SUPPORT OF
11                                                              ITS MOTION TO DISMISS OR STAY
                                                                    PLAINTIFF’S COMPLAINT
12    MEDICREDIT, INC., a foreign corporation;
                                                                             [First Request]
13                                         Defendant.
14              Plaintiff, Deborah A. Carroll (“Plaintiff”), and Defendant, Medicredit, Inc., (“Medicredit”)
15   have agreed to extend the time for Defendant to file a Reply in Support of its Motion to Dismiss
16   or Stay Plaintiff’s Complaint [ECF No. 5] to December 8, 2020. Plaintiff filed its Opposition to
17   Defendant’s Motion to Dismiss on November 24, 2020 and the current response deadline is
18   December 1, 2020.
19              The parties request this brief extension to accommodate the Thanksgiving holiday. The
20   extension will allow Defendant and its counsel to enjoy the Thanksgiving holiday with their
21   families.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    Page 1 of 2
     Case 2:20-cv-01728-KJD-EJY Document 14 Filed 12/02/20 Page 2 of 2



 1            This is the first request for an extension requesting time for Medicredit to file its Reply in

 2   Support of its Motion to Dismiss and this request is made in good faith and not for the purpose of

 3   delay.

 4    Dated: November 25, 2020                           Dated: November 25, 2020
 5    LAW OFFICE OF
      KEVIN L. HERNANDEZ                                 SPENCER FANE LLP
 6
      /s/ Kevin L. Hernandez                             /s/ Mary E. Bacon____________
 7    Kevin L. Hernandez, Esq.                           Mary E. Bacon, Esq.
      Nevada Bar No. 12594                               Nevada Bar No. 12686
 8    8872 S. Eastern Avenue, Suite 270                  300 South 4th Street, Suite 950
      Las Vegas, Nevada 89123                            Las Vegas, Nevada 89101
 9    kevin@kevinhernandezlaw.com                        mbacon@spencerfane.com
      Attorney for Plaintiff                             Attorney for Defendant Medicredit, Inc.
10

11                                                       IT IS SO ORDERED:
12
                                                         ____________________________________
13                                                       UNITED STATES DISTRICT JUDGE
14
                                                         DATED: _____________________________
                                                                  11/30/2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   Page 2 of 2
